Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 April 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        Sir

                            Head Quarters New Windsor 30th April 1781
                        
                        I have had the honor of receiving your Excellency’s and the Chevalier des Touche’s joint letter of the 25th
                            and your own of the 26th. The absence of your light Frigates renders the plan which Major Tallmadge proposed impracticable
                            for the present. We will, however, keep the enterprise in view, and may, perhaps, at some future time, find an opportunity
                            of carrying it into execution with success.
                        I will, in due season, send a proper Officer to make himself acquainted with the defences of Newport.
                        General de Beville will, I presume by this time, have reported to your Excellency the substance of his
                            conference with me, and his own opinion of the different Routes from Newport to the North River. I can only—as I have done
                            before, recommend to you to proceed in making the necessary preparations for the Feild, and assure you again that you
                            shall have the earliest notice should any movements of the Enemy make yours necessary by land. The detachment which is
                            preparing at New York had not sailed by my last accounts from thence. May they not be waiting for the repair of the
                            damaged Ships of War?
                        In the inclosed paper you will find several interesting intelligences from Europe, and the West Indies, under
                            the Philadelphia head. The letter of the 18th March from Martinico is said to be from one of our Agents to the president
                            of Congress—The intelligence from the Havanna is the substance of a letter from the Governor to Don Francisco Rendon the
                            Spanish Agent at Philadelphia.
                        I shall in future address myself on naval Affairs to the Chevalier des Touche by the method which your
                            Excellency has been pleased to point out. I have the honor to be with great consideration and Esteem Your Excellency’s
                            Most obt and hble Servt
                        
                            Go: Washington
                        
                    